DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments and amendments with respect to claims 57-78 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 57, 59-60, 62-67, 69-70 and 72-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (U.S. Patent Application Publication 2009/0222853) in view of Pharn (U.S. Patent Application Publication 2009/0106785).
	Referring to claim 57, White discloses receiving an input from a user selecting a first media asset of a plurality of media assets accessible to the user (see Paragraph 0037 for the viewer requesting television content).
	White also discloses retrieving from a server, with the control circuitry, a commercial to be displayed during a break in the first media asset (see Paragraph 0038 for transmitting the content stream from server 155 and Paragraph 0015 for the television content including advertisements).
	White also discloses identifying, based on metadata associated with the commercial, a second media asset of the plurality of media assets to be advertised in the commercial, the second media asset being different from the first media asset (see Paragraph 0061 and step 404 in Figure 4 for detecting an advertisement that corresponds to a second media asset (video content that advertises a Girls Gone Wild, beer or condom in the video program) based on metadata in the television program).
	White also discloses determining that the identified second media asset is included on a list of blocked media content (see step 406 in Figure 4 and Paragraph 0061).
see step 406 in Figure 4 and Paragraph 0061), White fails to teach determining that the rating of the commercial is not restricted and in response to determining that the second media asset is included on the list of blocked media content and the rating of the commercial is not restricted, permitting, using the control circuitry, display of the commercial despite that the second media asset is included on the list of blocked media content.
	Pharn discloses determining that the rating of the commercial is not restricted and in response to determining that the second media asset is included on the list of blocked media content and the rating of the commercial is not restricted, permitting, using the control circuitry, display of the commercial despite that the second media asset is included on the list of blocked media content (see Paragraph 0057 for the overall presentation of video content with advertisements being given a code with three ratings, wherein the code “0-0-1” represents when the viewing audience does not approve of the actual content of the advertisement (second media asset) but approves of the presentation of the advertisement, therefore the third digit represents that the commercial is not restricted, but the second code represents that the second media asset (the content of the commercial) is content that should be blocked based on the audiences’ disapproval of such content).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the commercial restriction system, as taught by White, using the content and advertisement restriction data fields, as taught by Pharn, for the purpose of providing advertisements that are more entertaining and relevant to each see Paragraph 0020 of Pharn).		

	Referring to claim 59, White discloses that the commercial is a first commercial and replacing the first commercial with a second commercial associated with a third media asset (see Paragraph 0061 and step 410 in Figure 4).

	Referring to claim 60, White discloses selecting the second commercial based on a determination that the third media asset is not associated with a content restriction preventing access to the third media asset by the user (see the bottom of Paragraph 0061 for the third media asset (edited version of the objectionable content) not being associated with the content restriction because the objectionable portions of the second media asset are altered).

	Referring to claim 62, White discloses that preventing display of the commercial comprises generating for display a blank screen during a duration of the commercial (see Paragraph 0061).

	Referring to claim 63, White discloses determining a parental control rating of the commercial (see step 406 in Figure 4 and Paragraph 0061) and comparing the parental control rating of the commercial to the database associated with the plurality of content restrictions for the user to determine whether the parental control rating of the see the bottom of Paragraph 0061 and step 408 in Figure 4).
	White also discloses that in response to determining that the parental control rating of the commercial is greater than the threshold maximum parent control rating for commercials, preventing display of the commercial (see step 410 in Figure 4 and the bottom of Paragraph 0061).
	White also discloses in response to determining that the parental control rating of the commercial is not greater than the threshold maximum parental control rating for commercials, enabling access to the commercial (see step 408 in Figure 4 and Paragraph 0061 for determining that no objectionable content is found and cycling back to step 406 in Figure 4).

	Referring to claim 64, White discloses determining the parental control rating of the commercial based on at least one of keywords included in flags included in metadata associated with the commercial (see step 406 in Figure 4 and the middle of Paragraph 0061).
	
	Referring to claim 77, White discloses that in response to determining that the commercial is directed to a second media asset, extracting, from the metadata, data identifying the second media asset (see step 406 in Figure 4 and Paragraph 0061 for extracting from the metadata keywords that identify the second media asset).

	Referring to claims 67, 69-70, 72-74 and 78, see the rejection of claims 57, 59-60, 62-64 and 77 respectively. 


 Claims 65-66 and 75-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (U.S. Patent Application Publication 2009/0222853) in view of Pharn (U.S. Patent Application Publication 2009/0106785) in further view of Poslinski (U.S. Patent Application Publication 2006/0064715).
Referring to claim 65, White and Pharn discloses all of the limitations in claim 57, but fails to teach determining that the content restriction prevents access to the second media asset comprises comparing data identifying the second media asset to the database associated with a plurality of content restrictions for the user and in response to the comparing, determining that the user is not permitted to access the second media asset.
Poslinski discloses determining that the content restriction prevents access to the second media asset comprises comparing data identifying the second media asset to the database associated with a plurality of content restrictions for the user (see Paragraph 0043-0044 for querying the stored pre-set limits stored in the database of the user device (see Paragraph 0033 for storing the ratings limits in the V-Chip) and receiving the pre-set limit when used to compare to the received ratings information) and in response to the comparing, determining that the user is not see Paragraph 0043).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the commercial restriction system, as taught by White and Pharn, using the content restriction identification and reception functionality, as taught by Poslinski, for the purpose of purpose of allowing parents and other members of the viewing public to control the viewing of inappropriate material that is broadcast in commercial advertisements being aired along with programs that are deemed appropriate (see Paragraph 0003 of Poslinski).

	Referring to claim 66, White and Pharn discloses all of the limitations in claim 57, but fails to teach comparing data identifying the second media asset to the database associated with a plurality of content restrictions for the user and preventing display of the second media asset in response to determining that the second media asset is associated with a content restriction preventing access to the second media asset by the user.
Poslinski discloses comparing data identifying the second media asset to the database associated with a plurality of content restrictions for the user (see Paragraph 0043-0044 for querying the stored pre-set limits stored in the database of the user device (see Paragraph 0033 for storing the ratings limits in the V-Chip) and receiving the pre-set limit when used to compare to the received ratings information) and preventing display of the second media asset in response to determining that the second media asset is associated with a content restriction see Paragraph 0043).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the commercial restriction system, as taught by White and Pharn, using the content restriction identification and reception functionality, as taught by Poslinski, for the purpose of purpose of allowing parents and other members of the viewing public to control the viewing of inappropriate material that is broadcast in commercial advertisements being aired along with programs that are deemed appropriate (see Paragraph 0003 of Poslinski).

	Referring to claims 75-76, see the rejection of claims 65-66, respectively.


Claims 58, 61, 68 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (U.S. Patent Application Publication 2009/0222853) in view of Pharn (U.S. Patent Application Publication 2009/0106785) in view of Robson et al. (U.S. Patent Application Publication 2004/0006767).
	Referring to claim 58, White and Pharn discloses all of the limitations of claim 57, as well as blocking commercials based on a parental control restriction (see the rejection of claim 57 for blocking commercials based on a V-chip/parental control rating of Poslinski).  
	Robson discloses comparing data identifying the first media asset to the database associated with the plurality of content restrictions for the user and in see Paragraphs 0156-0158 and Paragraphs 0139 and 0171 for the filtering criteria being stored in database 550).
	At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the content blocking system, as taught by White and Pharn, using the entire television program blocking functionality, as taught by Robson, for the purpose of selectively and accurately filtering objectionable content from a program (see Paragraph 0013 of Robson).

Referring to claim 61, see the rejection of claim 58.

Referring to claims 68 and 71, see the rejection of claims 58 and 61, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rashkovskiy et al. (U.S. Patent Application Publication 2007/0162951) also teaches a system similar to the Pharn reference used in the rejection above, which permits display of a commercial even though a second media asset has been indicated as restricted content.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                         
Jason P Salce
Senior Examiner
Art Unit 2421


May 6, 2021